internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-100393-99 date date re distributing state x shareholder a shareholder b shareholder c shareholder d shareholder e controlled main business plr-100393-99 n busine sec_2 busine sec_3 dear this letter responds to your letter dated date requesting rulings concerning the federal_income_tax consequences of proposed transactions a somewhat similar plan approved in a private_letter_ruling over years ago was never consummated the information submitted for consideration is summarized below distributing a state x corporation is an s_corporation that uses the accrual_method of accounting and a calendar_year distributing is engaged in three businesses main business busine sec_2 and busine sec_3 distributing has outstanding voting class a and nonvoting class b common_stock almost all of which is held by shareholders a and b the controlling shareholders and their families shareholders a and b were actively engaged in the management and operation of distributing’s businesses for many years they are now retired from active_management but remain directors at present main business is managed by shareholder c busine sec_2 by shareholder d and busine sec_3 by shareholder e in addition shareholder c is the president of distributing shareholders c d and e each hold under one percent of the distributing stock and each holds an interest in a phantom equity plan distributing has no securities outstanding the shareholders of distributing have entered into several agreements with regard to their stock an irrevocable proxy provides that the controlling shareholders though holding different amounts of stock are each entitled to a nearly identical vote in distributing a new disposition of common_stock agreement provides that upon the death of either controlling shareholder the survivor is required to purchase the deceased’s estate’s class a stock and on the death of the survivor distributing is required to purchase the class a stock from the survivor’s estate should either controlling shareholder desire to sell class a stock the stock first must be offered for sale to the other controlling shareholder distributing and the managers of distributing’s three businesses in that order shareholder d who has significantly contributed to the success of busine sec_2 and who is uniquely experienced and essential to busine sec_2 is dissatisfied with the present corporate structure in which he has no significant shareholder vote and no presence on distributing’s board_of directors in addition shareholder d does not wish plr-100393-99 to be a shareholder in a subsidiary where distributing would be the single dominant shareholder and distributing’s president would be involved in decisions regarding the subsidiary’s business shareholder d’s objectives are to currently have a significant shareholder vote in a stand-alone company and to eventually have the opportunity of controlling his own business shareholder d has indicated that if these objectives are not met he will seriously consider terminating his employment with distributing in order to retain shareholder d as the manager of busine sec_2 it is planned to terminate shareholder d’s phantom equity plan and instead give shareholder d the opportunity to acquire stock in a stand-alone company engaged in busine sec_2 the parties have already completed or intend to complete the following steps in the proposed transaction i distributing recently recapitalized issuing one share of class a stock and shares of class b stock to its shareholders in exchange for each share of common_stock held by the shareholders ii distributing will form controlled which will have outstanding voting class a stock and nonvoting class b stock the controlled class b stock will be identical in all respects to the controlled class a stock except for voting rights after the proposed transaction controlled will elect to be an s_corporation controlled and its shareholders will also enter into a stock disposition agreement similar to distributing’s stock disposition agreement described above iii distributing will transfer to controlled its busine sec_2 assets and liabilities in exchange for controlled class a and class b stock at this point distributing will hold all the outstanding_stock in controlled iv distributing will distribute all the controlled stock to shareholders a and b and their families and shareholder d in exchange shareholder d will surrender all his distributing stock shareholders a and b and their families will receive controlled stock without surrendering distributing stock other distributing shareholders employees will receive no stock in controlled but will receive additional distributing stock v within days of completing step iv shareholder d in exchange for a 10-year dollar_figuren promissory note will buy from controlled an amount of stock constituting at least percent of all the outstanding controlled stock and shareholder d will become a member of controlled’s three member board_of directors vi shareholders c and e will buy additional shares of distributing stock vii in accordance with the controlling shareholders’ longstanding practice of plr-100393-99 charitable giving shareholders a and b likely will donate some of their distributing and controlled class b stock to charities which stock then likely will be gradually redeemed from the charities following step v the ownership of the controlled class a and b stock will be shareholder a family percent shareholder b family percent and shareholder d percent distributing has submitted financial and employee information that indicates that both main business and busine sec_2 had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years the following representations have been made in connection with the proposed transaction a b distributing controlled and each of the shareholders will each pay their own expenses in the transaction there is no plan or intention for any distributing shareholder to transfer any assets to distributing controlled or any related corporation except for the shareholders’ transfers of distributing stock to distributing c with regard to each distributing shareholder the total fair_market_value of all the distributing stock and controlled stock held by such shareholder after step iv before any stock purchases will be approximately equal to the fair_market_value of the distributing stock held by such shareholder prior to such step d any gifts by either shareholder a or b of class b stock in distributing and controlled to charities will consist of identical percentages of the outstanding distributing and controlled stock e none of the consideration being received by any of distributing’s shareholders in the proposed transaction is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing f the years of financial information submitted on behalf of distributing’s main business and busine sec_2 is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-100393-99 g h i j k following the step iv spin-off of controlled stock distributing will continue to be directly engaged in the active_conduct of main business independently and with its own employees main business will have been actively conducted within the meaning of sec_1_355-3 by distributing independently and with its own employees at all times in the 5-year period prior to the distribution of controlled stock for each of the past years distributing’s main business has employed over full-time employees and following the step iv spin-off will continue to have a minimum of full-time employees who will continue to conduct the operational and managerial activities of main business following the step iv spin-off controlled will be directly engaged in the active_conduct of busine sec_2 independently and with its own employees busine sec_2 will have been actively conducted within the meaning of sec_1_355-3 by distributing independently and with its own employees throughout the 5-year period immediately preceding the spin-off for each of the past years distributing’s busine sec_2 has employed over full-time employees and following the proposed transaction controlled will have a minimum of full-time employees who will continue to conduct the operational and managerial activities of busine sec_2 the distribution of controlled stock is being carried out for the corporate business_purpose of keeping shareholder d as the manager of busine sec_2 the distribution of controlled stock is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention for any distributing shareholder to sell exchange transfer by gift have redeemed or otherwise dispose_of any stock in either distributing or controlled except as described in steps i iv and vii above there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock in conjunction with or after the transaction except possibly for redemptions of up to percent annually of the stock held by charities l there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation except for i dispositions in the ordinary course of business ii transfers described in steps iii and iv above and iii small redemptions of stock held by charities annually up to percent of the amount of stock held by the charity m the total adjusted_basis and the fair_market_value of the assets plr-100393-99 transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject n the liabilities of distributing assumed by controlled in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets transferred o the property being transferred by distributing to controlled will not be subject_to any investment_tax_credit capture p no intercorporate debt will exist between distributing and controlled at the time of the proposed transaction or subsequent thereto q r it is not expected that there will be any transactions between distributing and controlled after the proposed transaction except that controlled probably will purchase some raw materials from distributing all payments made in connection with such purchases or any other transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length no two parties to the step iii transfer are investment companies as defined in sec_368 and iv s the transaction will not constitute a disqualified_distribution within the meaning of sec_355 t u the step iv spin-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock in either distributing or controlled or stock possessing percent or more of the total value of all classes of stock in either distributing or controlled except for transfers to members of the same family as defined in sec_267 and except for exchanges or issuances of distributing or controlled stock in exchange for or as a result of owning stock in distributing or controlled pursuant to a sec_355 transaction shareholders a and b each have represented that neither he nor any person related to him within the meaning of sec_267 i has any plan or intention to sell give redeem transfer receive or in any way change his plr-100393-99 holding of stock in distributing or controlled or ii has any plan or intention to take any_action that would result in any other shareholder changing their holding of stock in distributing or controlled the sole exceptions to the prior sentence are i the possible transfers by shareholders a and or b of nonvoting_stock in distributing and controlled to charities with the total amount of stock transferred to charities over the next years not exceeding percent for each such shareholder of the outstanding_stock of any class in distributing or controlled ii the step v sale by controlled to shareholder d of controlled stock but for each class of stock in an amount constituting no more than percent of the controlled stock outstanding after the sale iii the step vi sale by distributing to each of shareholders c and e of distributing stock but for each class of stock a total for both shareholders of no more than percent of the distributing stock outstanding after the sale and iv the possible redemption of stock held by retiring employees in a total amount for the post-transaction 5-year period of not more than percent of any class of distributing or controlled stock in addition no more than percent of the distributing stock was redeemed in the past years if the percent of the stock previously redeemed is aggregated with the other possible or proposed changes in stock ownership noted in items i through iv of the second preceding sentence these changes would not by themselves result in a percent or greater acquisition of the vote or the value in either distributing or controlled based solely on the information submitted and the representations set forth above we hold as follows i the transfer in step iii by distributing to controlled of busine sec_2 assets in exchange for all the stock in controlled and the assumption by controlled of liabilities associated with the assets and business transferred followed by the distribution in step iv of all the controlled stock to distributing shareholders constitutes a reorganization within the meaning of sec_368 and sec_355 distributing and controlled are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss is recognized by distributing on the transfer of assets subject_to liabilities to controlled in exchange for all the stock in controlled and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss is recognized by controlled on its receipt of assets in exchange for controlled stock sec_1032 controlled’s basis in the assets received from distributing equals the basis plr-100393-99 of such assets in the hands of distributing immediately prior to the transfer sec_362 controlled’s holding_period for assets received from distributing includes the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized to distributing upon the distribution to shareholders a b members of their families and d of all the stock in controlled sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of shareholders a b members of their families and d upon the receipt of controlled stock sec_355 shareholder d’s basis in the controlled stock received will equal his basis in the distributing stock surrendered in exchange therefore sec_358 shareholder a’s shareholder b’s and members’ of their families total basis in the controlled stock and the distributing stock held by each shareholder after the distribution will be the same as the basis of the distributing stock held by such shareholder immediately before the distribution the total basis will be allocated in proportion to the relative fair market values of the controlled stock and distributing stock in accordance with sec_1_358-2 the holding_period of the controlled stock received by the shareholders will include the period during which the shareholders held the distributing stock exchanged therefor or the distributing stock with regard to which the controlled stock is received provided that the distributing stock is a capital_asset in the hands of the shareholders on the date step iv is consummated sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 as provided by sec_1_1368-2 the accumulated_adjustments_account as defined in sec_1368 of distributing immediately prior to the step iv distribution of the controlled stock will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing are allocated see ruling above no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any plr-100393-99 conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed about the tax treatment of i the step i exchange of distributing voting common_stock for distributing class a voting common_stock and class b nonvoting common_stock ii the proposed termination of the phantom equity plan with regard to shareholder d or any other person iii the proposed issuance by distributing in step iv of additional shares of distributing stock to those distributing shareholders who do not receive any controlled stock iv the possible gifts of stock to charities by shareholders a and b and v the possible redemption by distributing and or controlled of its stock from charities in addition no opinion is expressed as to whether the transfer of any trade_name trademark know-how or similar items from distributing to controlled constitutes the transfer of property see revrul_69_156 c b further no opinion is expressed or implied regarding the validity of distributing’s s_corporation_election under sec_1362 or the eligibility of controlled under sec_1361 to elect s_corporation status this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated sincerely yours assistant chief_counsel corporate by mark s jennings senior technician reviewer branch
